DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (US 11,115,920 B1) in view of Takano (US 2021/0084525 A1).

Seetharaman et al. disclose a method and system of template-based dynamic network slicing with the following features: regarding claim 1, a method, comprising: determining a throughput for each network slice of multiple network slices in a mobile network over a number of time windows; predicting a future throughput for each network slice of the multiple network slices based on the determined throughput; determining an available bandwidth of a Radio Access Network (RAN) of the mobile network; and allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (Fig. 1, a block diagram of a system for template-based dynamic network slicing, in accordance with an embodiment, see teachings in [col 5 ln 20-35, col 8 ln 3-26, col 10 ln 23-26, 48-52 & col 15 ln 22-45] summarized as “a method, comprising: determining a throughput for each network slice of multiple network slices in a mobile network over a number of time windows (i.e. a network slice template configuration sub-system (NESTC-SS) 212, within the end-to-end orchestrator 138, checks/determines throughput per slice of a system 100 for template-based dynamic network slicing periodically, a plurality of network segments, a Radio Access Network (RAN) network segment 102, a transport/backhaul network segment 104, and a core network 106, wherein each of the plurality of network segments include a plurality of slice subnet instances which are also called slice subnets, the RAN network segment 102 includes slice subnets 102a to 102n [col 5 ln 20-35, col 10 ln 23-26, col 15 ln 22-45]), predicting a future throughput for each network slice of the multiple network slices based on the determined throughput (i.e. analytics and cognitive functions sub-system (ACF-SS) 204, within the end-to-end orchestrator 138, predicting throughput/ occupancy levels based on measured throughput and relevant feedback to the NESTC-SS 212, wherein the monitoring data may also be provided as input periodically to the ACF-SS 204, which may perform a prediction of the trends and reports the results back to SLSRVMON-SS 208 [col 8 ln 16-19, col 10 ln 23-26, & col 15 ln 22-45]), determining an available bandwidth of a Radio Access Network (RAN) of the mobile network (i.e. the NESTC-SS 212 also checks relevant attributes of the service requirement set (which may be part of service dimension and/or SRV-PERF-REQ) that directly impact resource/bandwidth allocation levels based on the volume of users and/or traffic (for example, user density, activity factor (active users of the service on average), connection density, throughput per slice). The NESTC-SS 212 also compares the spare capacity in the network slice instance to see if it is sufficient. The spare capacity in the network slice instance is determined by checking the current resource usage/occupancy levels of the network slice instance (relevant information stored in the SSNR-IN 216 [col 15 ln 22-45]), and allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (i.e. resource orchestration sub-system (RESO-SS) 206 may be configured to perform resource orchestration for a service/slice, including resource allocation, scaling and healing of resources based on instruction from the NSLO-SS 210 or the NSRVO-SS 214 for service or slice, the RESO-SS 206 may interact with the NESTC-SS 212 to provide relevant resource allocation and occupancy details, or spare capacity, and slice, service, and network resource inventory (SSNR-IN) 216 provides network resources allocated to various slice and slice subnet, based on all this including predicted throughput, the resource orchestration sub-system (RESO-SS) 206 allocates appropriate resources and create network slice subnet instances for the applicable subnets, for fulfilling the subnet requirements [col 8 ln 3-26, col 10 ln 48-52 & col 15 ln 22-45])”).
	Seetharaman et al. is short of expressly teaching “allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice”.
	Takano discloses a mechanism capable of appropriately allocate a resource to a network slice with the following features: regarding claim 1, allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (Fig. 7, a diagram illustrating details of one example of an overall configuration of the system according to the present embodiment, see teachings in [0130-0134, 0208, 0246 & 0258-0259] summarized as “allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (i.e. in the core network, a Network slice management entity (NSME) 300 is arranged which controls a plurality of network slices that may be provided to the terminal device 200, the NSME 300 controls a type and a capacity of a network slice on the basis of the traffic prediction information which includes the information indicating that a to-be-provided service is MBMS, and the NSME 300 also controls a type and a capacity of a network slice in a RAN on the basis of the number of users who are interested in the content and the content providing method, and the NSME 300 controls an amount of resources to be allocated to a network slice, in accordance with the number of users who are interested in the content and so it is possible to optimize resource allocation to the network slice in the RAN in order to broadcast the MBMS content, further the traffic prediction information includes information indicating a throughput to be satisfied and information indicating a viewing area that may be identification information on the base station 100 that broadcasts the MBMS content, as the NSME 300 controls an amount of resources to be allocated to a network slice, in accordance with the information indicating the throughput to be satisfied, it is possible to optimize resource allocation to the network slice in the RAN, and also to identify a network slice for which the capacity needs to be controlled, finally, the NSME 300 identifies a segment in which traffic is increased or decreased due to movement, and increases or decreases resources to be allocated to the segment, and with this configuration, it is possible to improve resource efficiency both in the moving source and the moving destination  [0130, 0246 & 0258-0259])”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seetharaman et al. by using the features as taught by Takano in order to provide a more effective and efficient system that is capable of allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
Seetharaman et al. disclose a method and system of template-based dynamic network slicing with the following features: regarding claim 8, a device, comprising: a communication interface coupled to a mobile network; and a processor configured to: determine a throughput for each network slice of multiple network slices in the mobile network over a number of time windows, predict a future throughput for each network slice of the multiple network slices based on the determined throughput, determine an available bandwidth of a Radio Access Network (RAN) of the mobile network, and allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (Fig. 1, a block diagram of a system for template-based dynamic network slicing, in accordance with an embodiment, see teachings in [col 5 ln 20-35, col 8 ln 3-26, col 10 ln 23-26, 48-52 & col 15 ln 22-45] summarized as “a device, comprising: a communication interface coupled to a mobile network; and a processor configured to: determine a throughput for each network slice of multiple network slices in the mobile network over a number of time windows (i.e. a network slice template configuration sub-system (NESTC-SS) 212, within the end-to-end orchestrator 138, checks/determines throughput per slice of a system 100 for template-based dynamic network slicing periodically, a plurality of network segments, a Radio Access Network (RAN) network segment 102, a transport/backhaul network segment 104, and a core network 106, wherein each of the plurality of network segments include a plurality of slice subnet instances which are also called slice subnets, the RAN network segment 102 includes slice subnets 102a to 102n [col 5 ln 20-35, col 10 ln 23-26, col 15 ln 22-45]), predict a future throughput for each network slice of the multiple network slices based on the determined throughput (i.e. analytics and cognitive functions sub-system (ACF-SS) 204, within the end-to-end orchestrator 138, predicting throughput/ occupancy levels based on measured throughput and relevant feedback to the NESTC-SS 212, wherein the monitoring data may also be provided as input periodically to the ACF-SS 204, which may perform a prediction of the trends and reports the results back to SLSRVMON-SS 208 [col 8 ln 16-19, col 10 ln 23-26, & col 15 ln 22-45]), determine an available bandwidth of a Radio Access Network (RAN) of the mobile network (i.e. the NESTC-SS 212 also checks relevant attributes of the service requirement set (which may be part of service dimension and/or SRV-PERF-REQ) that directly impact resource/bandwidth allocation levels based on the volume of users and/or traffic (for example, user density, activity factor (active users of the service on average), connection density, throughput per slice). The NESTC-SS 212 also compares the spare capacity in the network slice instance to see if it is sufficient. The spare capacity in the network slice instance is determined by checking the current resource usage/occupancy levels of the network slice instance (relevant information stored in the SSNR-IN 216 [col 15 ln 22-45]), and allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (i.e. resource orchestration sub-system (RESO-SS) 206 may be configured to perform resource orchestration for a service/slice, including resource allocation, scaling and healing of resources based on instruction from the NSLO-SS 210 or the NSRVO-SS 214 for service or slice, the RESO-SS 206 may interact with the NESTC-SS 212 to provide relevant resource allocation and occupancy details, or spare capacity, and slice, service, and network resource inventory (SSNR-IN) 216 provides network resources allocated to various slice and slice subnet, based on all this including predicted throughput, the resource orchestration sub-system (RESO-SS) 206 allocates appropriate resources and create network slice subnet instances for the applicable subnets, for fulfilling the subnet requirements [col 8 ln 3-26, col 10 ln 48-52 & col 15 ln 22-45])”).
	Seetharaman et al. is short of expressly teaching “allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice”.
	Takano discloses a mechanism capable of appropriately allocate a resource to a network slice with the following features: regarding claim 8, allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (Fig. 7, a diagram illustrating details of one example of an overall configuration of the system according to the present embodiment, see teachings in [0130-0134, 0208, 0246 & 0258-0259] summarized as “allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (i.e. in the core network, a Network slice management entity (NSME) 300 is arranged which controls a plurality of network slices that may be provided to the terminal device 200, the NSME 300 controls a type and a capacity of a network slice on the basis of the traffic prediction information which includes the information indicating that a to-be-provided service is MBMS, and the NSME 300 also controls a type and a capacity of a network slice in a RAN on the basis of the number of users who are interested in the content and the content providing method, and the NSME 300 controls an amount of resources to be allocated to a network slice, in accordance with the number of users who are interested in the content and so it is possible to optimize resource allocation to the network slice in the RAN in order to broadcast the MBMS content, further the traffic prediction information includes information indicating a throughput to be satisfied and information indicating a viewing area that may be identification information on the base station 100 that broadcasts the MBMS content, as the NSME 300 controls an amount of resources to be allocated to a network slice, in accordance with the information indicating the throughput to be satisfied, it is possible to optimize resource allocation to the network slice in the RAN, and also to identify a network slice for which the capacity needs to be controlled, finally, the NSME 300 identifies a segment in which traffic is increased or decreased due to movement, and increases or decreases resources to be allocated to the segment, and with this configuration, it is possible to improve resource efficiency both in the moving source and the moving destination  [0130, 0246 & 0258-0259])”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seetharaman et al. by using the features as taught by Takano in order to provide a more effective and efficient system that is capable of allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Seetharaman et al. disclose a method and system of template-based dynamic network slicing with the following features: regarding claim 15, a non-transitory storage medium storing instructions executable by a device, wherein the instructions comprise instructions to cause the device to: determine a throughput for each network slice of multiple network slices in a mobile network over a number of time windows; predict a future throughput for each network slice of the multiple network slices based on the determined throughput; determine an available bandwidth of a Radio Access Network (RAN) of the mobile network; and allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (Fig. 1, a block diagram of a system for template-based dynamic network slicing, in accordance with an embodiment, see teachings in [col 5 ln 20-35, col 8 ln 3-26, col 10 ln 23-26, 48-52 & col 15 ln 22-45] summarized as “a non-transitory storage medium storing instructions executable by a device, wherein the instructions comprise instructions to cause the device to (i.e. a non-transitory computer-readable storage medium is disclosed. The non-transitory computer-readable storage medium having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform the method [col 4 ln 9-15]), determine a throughput for each network slice of multiple network slices in a mobile network over a number of time windows (i.e. a network slice template configuration sub-system (NESTC-SS) 212, within the end-to-end orchestrator 138, checks/determines throughput per slice of a system 100 for template-based dynamic network slicing periodically, a plurality of network segments, a Radio Access Network (RAN) network segment 102, a transport/backhaul network segment 104, and a core network 106, wherein each of the plurality of network segments include a plurality of slice subnet instances which are also called slice subnets, the RAN network segment 102 includes slice subnets 102a to 102n [col 5 ln 20-35, col 10 ln 23-26, col 15 ln 22-45]), predict a future throughput for each network slice of the multiple network slices based on the determined throughput (i.e. analytics and cognitive functions sub-system (ACF-SS) 204, within the end-to-end orchestrator 138, predicting throughput/ occupancy levels based on measured throughput and relevant feedback to the NESTC-SS 212, wherein the monitoring data may also be provided as input periodically to the ACF-SS 204, which may perform a prediction of the trends and reports the results back to SLSRVMON-SS 208 [col 8 ln 16-19, col 10 ln 23-26, & col 15 ln 22-45]), determine an available bandwidth of a Radio Access Network (RAN) of the mobile network (i.e. the NESTC-SS 212 also checks relevant attributes of the service requirement set (which may be part of service dimension and/or SRV-PERF-REQ) that directly impact resource/bandwidth allocation levels based on the volume of users and/or traffic (for example, user density, activity factor (active users of the service on average), connection density, throughput per slice). The NESTC-SS 212 also compares the spare capacity in the network slice instance to see if it is sufficient. The spare capacity in the network slice instance is determined by checking the current resource usage/occupancy levels of the network slice instance (relevant information stored in the SSNR-IN 216 [col 15 ln 22-45]), and allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (i.e. resource orchestration sub-system (RESO-SS) 206 may be configured to perform resource orchestration for a service/slice, including resource allocation, scaling and healing of resources based on instruction from the NSLO-SS 210 or the NSRVO-SS 214 for service or slice, the RESO-SS 206 may interact with the NESTC-SS 212 to provide relevant resource allocation and occupancy details, or spare capacity, and slice, service, and network resource inventory (SSNR-IN) 216 provides network resources allocated to various slice and slice subnet, based on all this including predicted throughput, the resource orchestration sub-system (RESO-SS) 206 allocates appropriate resources and create network slice subnet instances for the applicable subnets, for fulfilling the subnet requirements [col 8 ln 3-26, col 10 ln 48-52 & col 15 ln 22-45])”).
	Seetharaman et al. is short of expressly teaching “allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice”.
	Takano discloses a mechanism capable of appropriately allocate a resource to a network slice with the following features: regarding claim 15, allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (Fig. 7, a diagram illustrating details of one example of an overall configuration of the system according to the present embodiment, see teachings in [0130-0134, 0208, 0246 & 0258-0259] summarized as “allocate a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice (i.e. in the core network, a Network slice management entity (NSME) 300 is arranged which controls a plurality of network slices that may be provided to the terminal device 200, the NSME 300 controls a type and a capacity of a network slice on the basis of the traffic prediction information which includes the information indicating that a to-be-provided service is MBMS, and the NSME 300 also controls a type and a capacity of a network slice in a RAN on the basis of the number of users who are interested in the content and the content providing method, and the NSME 300 controls an amount of resources to be allocated to a network slice, in accordance with the number of users who are interested in the content and so it is possible to optimize resource allocation to the network slice in the RAN in order to broadcast the MBMS content, further the traffic prediction information includes information indicating a throughput to be satisfied and information indicating a viewing area that may be identification information on the base station 100 that broadcasts the MBMS content, as the NSME 300 controls an amount of resources to be allocated to a network slice, in accordance with the information indicating the throughput to be satisfied, it is possible to optimize resource allocation to the network slice in the RAN, and also to identify a network slice for which the capacity needs to be controlled, finally, the NSME 300 identifies a segment in which traffic is increased or decreased due to movement, and increases or decreases resources to be allocated to the segment, and with this configuration, it is possible to improve resource efficiency both in the moving source and the moving destination  [0130, 0246 & 0258-0259])”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seetharaman et al. by using the features as taught by Takano in order to provide a more effective and efficient system that is capable of allocating a respective portion of the available bandwidth of the RAN to each network slice of the multiple network slices based on the predicted future throughput for each network slice. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 2-3, 9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (US 11,115,920 B1) in view of Takano (US 2021/0084525 A1) as applied to claims 1, 8 and 15 above, and further in view of Halabian et al. (US 2018/0310199 A1).

Seetharaman et al. and Takano disclose the claimed limitations as described in paragraph 5 above. Seetharaman et al. and Takano do not expressly disclose the following features: regarding claim 2, wherein determining the throughput for each network slice comprises: determining a history of throughput values for each network slice over the number of time windows; regarding claim 3, wherein predicting the future throughput for each network slice further comprises: applying a function to the determined history of throughput values for each network slice; regarding claim 9, wherein, when determining the throughput for each network slice, the processor is further configured to: determine a history of throughput values for each network slice over the number of time windows; regarding claim 10, wherein, when predicting the future throughput for each network slice, the processor is further configured to: apply a function to the determined history of throughput values for each network slice; regarding claim 16, wherein the instructions to cause the device to determine the throughput for each network slice further comprise instructions to cause the device to: determine history of throughput values for each network slice over the number of time windows.
	Halabian et al. disclose a RAN architecture and a front-haul controller that is sensitive to a density or load of user equipment with the following features: regarding claim 2, wherein determining the throughput for each network slice comprises: determining a history of throughput values for each network slice over the number of time windows (Fig. 6, a block diagram showing the front-haul controller of fig. 4 and control inputs and outputs with other components in the network thereof, see teachings in [0049-0050, 0084 & 0087] summarized as “the NFV environment is supported by a management and orchestration (MANO) module 470 may comprise an orchestrator 471 which identifies suitable PoP(s) on which to host the VNF(s) belong to a network slice instance and passes these locations onto the VNFM 472, VIM 473 manages the pooled resources of the VNF, the orchestrator 471 provides VNF resource demands to the VIM 473 and the VIM 473 provisions the demanded resources and returns the resource locations to the orchestrator 471, the front-haul controller 460 also accepts control inputs 680 from a database of predictive information 681, the front-haul controller 460 may vary the bit-rate allocated to one or more network links 430 proactively or predicatively in response to temporal information, the temporal information comprises a history of the bit-rate capacity allocation and/or load of each network link 430, which is updated from time to time by the front-haul controller 460 along control link 685 and accessed for use by the front-haul controller 460 along control link 680. and the history comprises the RF spectrum occupancy of each RRH 120 for every interval Tk and each having a duration of T seconds, assuming that there are K intervals within macro time period”); regarding claim 3, wherein predicting the future throughput for each network slice further comprises: applying a function to the determined history of throughput values for each network slice (Fig. 6, a block diagram showing the front-haul controller of fig. 4 and control inputs and outputs with other components in the network thereof, see teachings in [0049-0050, 0084 & 0087-0092] summarized as “the front-haul controller 460 predicts the spectrum occupancy using the collected RF spectrum occupancies for each of the K intervals and a current smoothed spectrum occupancy in accordance with applying formula/function (1) including  XS.sub.k is the current smoothed spectrum occupancy, X.sub.k is the collected spectrum occupancy and α is a constant smoothing fraction, current smoothed spectrum occupancy for a network link 430 may be compared against one or more thresholds in the threshold database 671 so that if it exceeds a threshold level, the bit-rate allocated to such network link 430 may be increased, and/or if it falls below a threshold level, the bit-rate allocated to such network link 430 may be decreased for each network slice”); regarding claim 9, wherein, when determining the throughput for each network slice, the processor is further configured to: determine a history of throughput values for each network slice over the number of time windows (Fig. 6, a block diagram showing the front-haul controller of fig. 4 and control inputs and outputs with other components in the network thereof, see teachings in [0049-0050, 0084 & 0087] summarized as “the NFV environment is supported by a management and orchestration (MANO) module 470 may comprise an orchestrator 471 which identifies suitable PoP(s) on which to host the VNF(s) belong to a network slice instance and passes these locations onto the VNFM 472, VIM 473 manages the pooled resources of the VNF, the orchestrator 471 provides VNF resource demands to the VIM 473 and the VIM 473 provisions the demanded resources and returns the resource locations to the orchestrator 471, the front-haul controller 460 also accepts control inputs 680 from a database of predictive information 681, the front-haul controller 460 may vary the bit-rate allocated to one or more network links 430 proactively or predicatively in response to temporal information, the temporal information comprises a history of the bit-rate capacity allocation and/or load of each network link 430, which is updated from time to time by the front-haul controller 460 along control link 685 and accessed for use by the front-haul controller 460 along control link 680. and the history comprises the RF spectrum occupancy of each RRH 120 for every interval Tk and each having a duration of T seconds, assuming that there are K intervals within macro time period”); regarding claim 10, wherein, when predicting the future throughput for each network slice, the processor is further configured to: apply a function to the determined history of throughput values for each network slice (Fig. 6, a block diagram showing the front-haul controller of fig. 4 and control inputs and outputs with other components in the network thereof, see teachings in [0049-0050, 0084 & 0087-0092] summarized as “the front-haul controller 460 predicts the spectrum occupancy using the collected RF spectrum occupancies for each of the K intervals and a current smoothed spectrum occupancy in accordance with applying formula/function (1) including  XS.sub.k is the current smoothed spectrum occupancy, X.sub.k is the collected spectrum occupancy and α is a constant smoothing fraction, current smoothed spectrum occupancy for a network link 430 may be compared against one or more thresholds in the threshold database 671 so that if it exceeds a threshold level, the bit-rate allocated to such network link 430 may be increased, and/or if it falls below a threshold level, the bit-rate allocated to such network link 430 may be decreased for each network slice”); : regarding claim 16, wherein the instructions to cause the device to determine the throughput for each network slice further comprise instructions to cause the device to: determine history of throughput values for each network slice over the number of time windows (Fig. 6, a block diagram showing the front-haul controller of fig. 4 and control inputs and outputs with other components in the network thereof, see teachings in [0049-0050, 0084 & 0087] summarized as “the NFV environment is supported by a management and orchestration (MANO) module 470 may comprise an orchestrator 471 which identifies suitable PoP(s) on which to host the VNF(s) belong to a network slice instance and passes these locations onto the VNFM 472, VIM 473 manages the pooled resources of the VNF, the orchestrator 471 provides VNF resource demands to the VIM 473 and the VIM 473 provisions the demanded resources and returns the resource locations to the orchestrator 471, the front-haul controller 460 also accepts control inputs 680 from a database of predictive information 681, the front-haul controller 460 may vary the bit-rate allocated to one or more network links 430 proactively or predicatively in response to temporal information, the temporal information comprises a history of the bit-rate capacity allocation and/or load of each network link 430, which is updated from time to time by the front-haul controller 460 along control link 685 and accessed for use by the front-haul controller 460 along control link 680. and the history comprises the RF spectrum occupancy of each RRH 120 for every interval Tk and each having a duration of T seconds, assuming that there are K intervals within macro time period”);
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seetharaman et al. with Takano  by using the features as taught by Halabian et al. in order to provide a more effective and efficient system that is capable of determining a history of throughput values for each network slice over the number of time windows and by applying a function to the determined history of throughput. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 4, 11 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (US 11,115,920 B1) in view of Takano (US 2021/0084525 A1) and Halabian et al. (US 2018/0310199 A1) as applied to claims 1, 8 and 15 above, and further in view of Xing (US 2021/0368514 A1).

Seetharaman et al., Takano and Halabian et al. disclose the claimed limitations as described in paragraphs 5-6 above. Halabian et al. disclose the following features: regarding claim 17, wherein predicting the future throughput for each network slice further comprises: applying a function to the determined history of throughput values for each network slice (Fig. 6, a block diagram showing the front-haul controller of fig. 4 and control inputs and outputs with other components in the network thereof, see teachings in [0049-0050, 0084 & 0087-0092] summarized as “the front-haul controller 460 predicts the spectrum occupancy using the collected RF spectrum occupancies for each of the K intervals and a current smoothed spectrum occupancy in accordance with applying formula/function (1) including  XS.sub.k is the current smoothed spectrum occupancy, X.sub.k is the collected spectrum occupancy and α is a constant smoothing fraction, current smoothed spectrum occupancy for a network link 430 may be compared against one or more thresholds in the threshold database 671 so that if it exceeds a threshold level, the bit-rate allocated to such network link 430 may be increased, and/or if it falls below a threshold level, the bit-rate allocated to such network link 430 may be decreased for each network slice”)
Seetharaman et al., Takano and Halabian et al. do not expressly disclose the following features: regarding claim 4, where the function comprises a simple average, a weighted average, an exponential moving average time series, a recursive, or a machine learning function; regarding claim 11, where the function comprises a simple average, a weighted average, an exponential moving average time series, a recursive, or a machine learning function; regarding claim 17, wherein the function comprises a simple average, a weighted average, an exponential moving average time series, a recursive, or a machine learning function.
Xing discloses a real-time slice manager at a base station of a wireless network can manage radio resources allocated to network slices with the following features: regarding claim 4, where the function comprises a simple average, a weighted average, an exponential moving average time series, a recursive, or a machine learning function (Fig. 1, shows an example network environment, in which a real-time slice manager at a base station can manage network slices associated with the base station, see teachings in [0025-0026 & 0038] summarized as “base station 104 can have a real-time slice manager 114 that is configured to dynamically manage and adjust the radio resources that are locally allocated by the base station 104 to each network slice 112, wherein the real-time slice manager 114 can use one or more input factors to determine information about one or more network slices 112 associated with the base station 104, including throughput measurements, loading information and/or other attributes of the network slices 112, whereas the real-time slice manager 114 can use such information to determine whether the radio resources currently allocated by the base station 104 to each network slice 112 are meeting goals for each network slice 112 and if the goals for the network slices 112 are not being met, the real-time slice manager 114 can cause the base station 104 to locally adjust and/or re-allocate the available radio resources among the network slices 112, and/or steer traffic to different spectrum bands, and the real-time slice manager 114 can use machine learning models to determine attributes for one or more network slices 112, to determine how allocations of radio resources to network slices 112 should be adjusted, and/or to determine how to change other attributes of network slices 112”); regarding claim 11, where the function comprises a simple average, a weighted average, an exponential moving average time series, a recursive, or a machine learning function (Fig. 1, shows an example network environment, in which a real-time slice manager at a base station can manage network slices associated with the base station, see teachings in [0025-0026 & 0038] summarized as “base station 104 can have a real-time slice manager 114 that is configured to dynamically manage and adjust the radio resources that are locally allocated by the base station 104 to each network slice 112, wherein the real-time slice manager 114 can use one or more input factors to determine information about one or more network slices 112 associated with the base station 104, including throughput measurements, loading information and/or other attributes of the network slices 112, whereas the real-time slice manager 114 can use such information to determine whether the radio resources currently allocated by the base station 104 to each network slice 112 are meeting goals for each network slice 112 and if the goals for the network slices 112 are not being met, the real-time slice manager 114 can cause the base station 104 to locally adjust and/or re-allocate the available radio resources among the network slices 112, and/or steer traffic to different spectrum bands, and the real-time slice manager 114 can use machine learning models to determine attributes for one or more network slices 112, to determine how allocations of radio resources to network slices 112 should be adjusted, and/or to determine how to change other attributes of network slices 112”); regarding claim 17, wherein the function comprises a simple average, a weighted average, an exponential moving average time series, a recursive, or a machine learning function (Fig. 1, shows an example network environment, in which a real-time slice manager at a base station can manage network slices associated with the base station, see teachings in [0025-0026 & 0038] summarized as “base station 104 can have a real-time slice manager 114 that is configured to dynamically manage and adjust the radio resources that are locally allocated by the base station 104 to each network slice 112, wherein the real-time slice manager 114 can use one or more input factors to determine information about one or more network slices 112 associated with the base station 104, including throughput measurements, loading information and/or other attributes of the network slices 112, whereas the real-time slice manager 114 can use such information to determine whether the radio resources currently allocated by the base station 104 to each network slice 112 are meeting goals for each network slice 112 and if the goals for the network slices 112 are not being met, the real-time slice manager 114 can cause the base station 104 to locally adjust and/or re-allocate the available radio resources among the network slices 112, and/or steer traffic to different spectrum bands, and the real-time slice manager 114 can use machine learning models to determine attributes for one or more network slices 112, to determine how allocations of radio resources to network slices 112 should be adjusted, and/or to determine how to change other attributes of network slices 112”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seetharaman et al. with Takano and Halabian et al.  by using the features as taught by Xing in order to provide a more effective and efficient system that is capable of using a machine learning function for determining history of throughput values. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. (US 11,115,920 B1) in view of Takano (US 2021/0084525 A1) as applied to claims 1, 8 and 15 above, and further in view of Andrews et al. (US 2022/0124486 A1).

Seetharaman et al. and Takano disclose the claimed limitations as described in paragraph 5 above. Seetharaman et al. and Takano do not expressly disclose the following features: regarding claim 7, wherein the respective portion comprises a first sub-band and a second sub-band allocated to each network slice and wherein the second sub-band comprises bandwidth for sharing among the multiple network slices; regarding claim 14, wherein the respective portion comprises a first sub-band and a second sub-band allocated to each network slice and wherein the second sub-band comprises bandwidth for sharing among the multiple network slices; regarding claim 20, wherein the respective portion comprises a first sub-band and a second sub-band allocated to each network slice and wherein the second sub-band comprises bandwidth for sharing among the multiple network slices.
Andrews et al. disclose a system and apparatus that facilitate wireless connectivity via RAN systems coupled endpoint computing devices with the following features : regarding claim 7, wherein the respective portion comprises a first sub-band and a second sub-band allocated to each network slice and wherein the second sub-band comprises bandwidth for sharing among the multiple network slices (Fig. 4, a block diagram illustrating the secure network slice orchestrator granting an endpoint computing device access to a network slice associated with the device according to an embodiment of the present disclosure, see teachings in [0050 & 0088-0089] summarized as “several sub-bands shown in fig. 2 establishing several network slices (221, 222, 223, 224) within the same 5G frequency spectrum portion (211) wherein the frequency spectrum portion 212 or 213 may be separated into a plurality of network slices in a similar fashion, by assigning non-overlapping frequency ranges to each network slice, wherein WWAN virtual access points 431, 432, 433, and 434 may transceive data within the same frequency band  and this may be achieved by allocating a portion of the shared frequency band to each network slice and the WWAN virtual access point servicing it and by offering a separate network slice to endpoint computing devices falling within each of the security tiers, where each of the separate network slices transceive in the same frequency band the secure network slice orchestrator 430 may allow endpoint computing devices from each of the security tiers to transceive data within the same frequency band, while still ensuring devices sharing the same network slice are associated with the same security tier”); regarding claim 14, wherein the respective portion comprises a first sub-band and a second sub-band allocated to each network slice and wherein the second sub-band comprises bandwidth for sharing among the multiple network slices (Fig. 4, a block diagram illustrating the secure network slice orchestrator granting an endpoint computing device access to a network slice associated with the device according to an embodiment of the present disclosure, see teachings in [0050 & 0088-0089] summarized as “several sub-bands shown in fig. 2 establishing several network slices (221, 222, 223, 224) within the same 5G frequency spectrum portion (211) wherein the frequency spectrum portion 212 or 213 may be separated into a plurality of network slices in a similar fashion, by assigning non-overlapping frequency ranges to each network slice, wherein WWAN virtual access points 431, 432, 433, and 434 may transceive data within the same frequency band  and this may be achieved by allocating a portion of the shared frequency band to each network slice and the WWAN virtual access point servicing it and by offering a separate network slice to endpoint computing devices falling within each of the security tiers, where each of the separate network slices transceive in the same frequency band the secure network slice orchestrator 430 may allow endpoint computing devices from each of the security tiers to transceive data within the same frequency band, while still ensuring devices sharing the same network slice are associated with the same security tier”); regarding claim 20, wherein the respective portion comprises a first sub-band and a second sub-band allocated to each network slice and wherein the second sub-band comprises bandwidth for sharing among the multiple network slices (Fig. 4, a block diagram illustrating the secure network slice orchestrator granting an endpoint computing device access to a network slice associated with the device according to an embodiment of the present disclosure, see teachings in [0050 & 0088-0089] summarized as “several sub-bands shown in fig. 2 establishing several network slices (221, 222, 223, 224) within the same 5G frequency spectrum portion (211) wherein the frequency spectrum portion 212 or 213 may be separated into a plurality of network slices in a similar fashion, by assigning non-overlapping frequency ranges to each network slice, wherein WWAN virtual access points 431, 432, 433, and 434 may transceive data within the same frequency band  and this may be achieved by allocating a portion of the shared frequency band to each network slice and the WWAN virtual access point servicing it and by offering a separate network slice to endpoint computing devices falling within each of the security tiers, where each of the separate network slices transceive in the same frequency band the secure network slice orchestrator 430 may allow endpoint computing devices from each of the security tiers to transceive data within the same frequency band, while still ensuring devices sharing the same network slice are associated with the same security tier”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seetharaman et al. with Takano  by using the features as taught by Andrews et al. in order to provide a more effective and efficient system that is capable of sharing the second sub-band among the multiple network slices. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 5-6, 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
7/29/2022     
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473